         Case 18-31274 Document 2245-1 Filed in TXSB on 12/20/18 Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al., 1                                        § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

                NOTICE OF FILING SECOND AMENDED PLAN SUPPLEMENT

        PLEASE TAKE NOTICE THAT on September 20, 2018, the United States Bankruptcy
Court for the Southern District of Texas (the “Court”) entered an order [Docket No. 1481]
(the “Disclosure Statement Order”): (a) authorizing iHeartMedia, Inc. and its affiliated debtors
and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Fourth
Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code (as amended, supplemented, or otherwise
modified from time to time, the “Plan”); 2 (b) approving the Disclosure Statement Relating to the
Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or
otherwise modified from time to time, the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation
materials and documents to be included in the Solicitation Packages; and (d) approving procedures
for soliciting, receiving, and tabulating votes on the Plan and for filing objections to the Plan.

        PLEASE TAKE FURTHER NOTICE THAT on October 18, 2018, the Court entered
an order [Docket No. 1631] (together with the Disclosure Statement Order, the “Disclosure
Statement Orders”): (a) authorizing the Debtors to continue to solicit acceptances for the Plan;
(b) approving the Disclosure Statement Supplement Relating to the Fifth Amended Joint Chapter
11 Plan or Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11
of the Bankruptcy Code (the “Disclosure Statement Supplement”), as containing “adequate
information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the supplemental
solicitation materials and documents to be included in the supplemental Solicitation Packages; and



1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.

2     Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.
      Case 18-31274 Document 2245-1 Filed in TXSB on 12/20/18 Page 2 of 6



(d) approving continued procedures for soliciting, receiving, and tabulating votes on the Plan and
for filing objections to the Plan.

       PLEASE TAKE FURTHER NOTICE THAT as contemplated by the Plan and the
Disclosure Statement Orders, the Debtors filed the Plan Supplement with the Court on November
2, 2018 [Docket Nos. 1781, 1929].

       PLEASE TAKE FURTHER NOTICE THAT filed contemporaneously herewith is the
following amended exhibit to the Plan Supplement: Exhibit D, the Assumed Executory Contract
and Unexpired Lease List.

       PLEASE TAKE FURTHER NOTICE THAT the Plan Supplement documents remain
subject to ongoing review, revision, and further negotiation by the parties to the Restructuring
Support Agreement who have various consent rights over the final form of the Plan Supplement
documents as may be amended, modified, supplemented, and revised in accordance therewith.

       PLEASE TAKE FURTHER NOTICE THAT the hearing to consider Confirmation of
the Plan commenced on December 11, 2018, at 9:00 a.m., prevailing Central Time before the
Honorable Marvin Isgur, United States Bankruptcy Judge, United States Bankruptcy Court for the
Southern District of Texas, Courtroom 404, 515 Rusk Street, Houston, Texas 77002
(the “Confirmation Hearing”) and has been continued as set forth below (all times, prevailing
Central Time):

           •   January 10, 2019 at 9:00 a.m. to consider all confirmation issues other than
               those scheduled to be heard on January 17, 2019 and January 22, 2019.

           •   January 17, 2019 at 9:00 a.m. to consider all issues concerning the CCOH
               Separation Settlement, other than those issues scheduled to be heard on
               January 22, 2019.

           •   January 22, 2019 at 8:30 a.m. to consider all remaining issues concerning
               consideration of the class action settlement related to the CCOH Separation
               Settlement and the GAMCO Motion.

           •   January 23, 2019 at 2:30 p.m. to consider all remaining confirmation issues.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan was November 28, 2018, at 5:00 p.m. prevailing Central Time (the “Plan Objection
Deadline”). The deadline for filing objections to the Plan solely with respect to the CCOH
Separation Settlement is January 9, 2019 at 11:59 p.m., prevailing Central Time (the “CCOH
Separation Settlement Objection Deadline”). The deadline for filing objections solely with respect
to the Cure Cost listed in Exhibit D is January 7, 2019 at 5:00 p.m., prevailing Central Time (the
“Cure Objection Deadline”). Any objection to the Plan must: (a) be in writing; (b) conform to
the Bankruptcy Rules, the Bankruptcy Local Rules, and any orders of the Court; (c) set forth the
name and address of the objector and the nature and amount of Claims held or asserted by the
objector against the Debtors’ Estates or property; (d) state, with particularity, the legal and factual
basis for the objection to the Plan and, if practicable, a proposed modification to the Plan (or related


                                                   2
      Case 18-31274 Document 2245-1 Filed in TXSB on 12/20/18 Page 3 of 6



materials) that would resolve such objection; and (e) be filed with the Court (contemporaneously
with a proof of service) and served upon the following parties so as to be actually received on or
before the the CCOH Separation Settlement Objection Deadline or the Cure Objection Deadline
as appropriate:

                                    Co-Counsel to the Debtors

           KIRKLAND & ELLIS LLP
            Christopher Marcus, P.C.
             601 Lexington Avenue
           New York, New York 10022
                                                            JACKSON WALKER, LLP
                       -and-
                                                                Patricia B. Tomasco
           KIRKLAND & ELLIS LLP                                Elizabeth C. Freeman
           James H.M. Sprayregen, P.C.                         Matthew D. Cavenaugh
                Anup Sathy, P.C.                          1401 McKinney Street, Suite 1900
                 Brian D. Wolfe                                Houston, Texas 77010
              William A. Guerrieri
               Benjamin M. Rhode
                300 North LaSalle
             Chicago, Illinois 60654

      Counsel to the Term Loan/PGN Group               Counsel to the 2021 Noteholder Group

                  JONES DAY                            GIBSON, DUNN & CRUTCHER LLP
                  Bruce Bennett                                 Robert Klyman
                Joshua M. Mester                              Matthew J. Williams
                 James Johnston                             333 South Grand Avenue
             555 South Flower Street                      Los Angeles, California 90071
                  Fiftieth Floor
           Los Angeles, California 90071

        Counsel to the Term Lender Group                 Counsel to the Consenting Sponsors

 ARNOLD & PORTER KAYE SCHOLER LLP                      WEIL, GOTSHAL & MANGES LLP
              Alan Glantz                                      Matthew S. Barr
           250 W. 55th Street                                 Jacqueline Marcus
       New York, New York 10019                               Gabriel A. Morgan
                                                               767 Fifth Avenue
                       -and-
                                                          New York, New York 10153
 ARNOLD & PORTER KAYE SCHOLER LLP
          Michael D. Messersmith
               Sarah Gryll
      70 W. Madison Street, Suite 4200
          Chicago, Illinois 60602




                                                3
      Case 18-31274 Document 2245-1 Filed in TXSB on 12/20/18 Page 4 of 6




  Counsel to the Official Committee of Unsecured
                                                                     U.S. Trustee
                     Creditors

 AKIN GUMP STRAUSS HAUER & FELD LLP                     OFFICE OF THE UNITED STATES
               Ira Dizengoff                                       TRUSTEE
              Philip C. Dublin                                    Hector Duran
                Naomi Moss                                   Stephen Douglas Statham
               Edan Lisovicz                                515 Rusk Street, Suite 3516
              One Bryant Park                                 Houston, Texas 77002
       New York, New York 10036-6745


        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Prime Clerk LLC, the claims, noticing, and solicitation agent retained by the Debtors in the Chapter
11 Cases (the “Claims, Noticing, and Solicitation Agent”), by: (a) visiting the Debtors’
restructuring website at: https://cases.primeclerk.com/iheartmedia; (b) writing iHeartMedia Ballot
Processing, c/o Prime Clerk LLC, 830 Third Avenue, 3rd Floor, New York, New York 10022;
(c) emailing iheartmediaballots@primeclerk.com; and/or (d) calling the Debtors’ restructuring
hotline at:

                                  U.S. Toll Free: 877-756-7779
                                  International: 347-505-7142

     You may also obtain copies of any pleadings filed in the Chapter 11 Cases for a fee via
PACER at: http://www.txs.uscourts.gov.

       ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION,
   AND INJUNCTION PROVISIONS, AND ARTICLE VIII.C CONTAINS A THIRD-
  PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
 PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
 OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
    ADDITIONAL INFORMATION, CONTACT THE CLAIMS, NOTICING, AND
                        SOLICITATION AGENT




                                                   4
       Case 18-31274 Document 2245-1 Filed in TXSB on 12/20/18 Page 5 of 6



Houston, Texas
December 20, 2018

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)    James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)   Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                        William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                         KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200              KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221              300 North LaSalle Street
Email:           ptomasco@jw.com             Chicago, Illinois 60654
                 efreeman@jw.com             Telephone:       (312) 862-2000
                 mcavenaugh@jw.com           Facsimile:       (312) 862-2200
                                             Email:           james.sprayregen@kirkland.com
                                                              anup.sathy@kirkland.com
Co-Counsel to the Debtors                                     brian.wolfe@kirkland.com
and Debtors in Possession                                     will.guerrieri@kirkland.com
                                                              benjamin.rhode@kirkland.com

                                             -and-

                                             Christopher Marcus, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             Email:         christopher.marcus@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
      Case 18-31274 Document 2245-1 Filed in TXSB on 12/20/18 Page 6 of 6



                                      Certificate of Service

        I certify that on December 20, 2018, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Patricia B. Tomasco
                                                       Patricia B. Tomasco
